t c memo united_states tax_court gerald l and jessica p frey petitioners v commissioner of internal revenue respondent docket no 2703-03l filed date gerald l and jessica p frey pro sese veena luthra for respondent memorandum findings_of_fact and opinion chiechi judge petitioners filed the petition in this case in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination we must decide whether respondent abused respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioners’ taxable years and we hold that respondent did not abuse respondent’s discretion findings_of_fact many of the facts have been stipulated and are so found petitioners resided in newport news virginia at the time they filed the petition in this case during petitioner gerald l frey mr frey received wages of dollar_figure from blackhawk industries inc blackhawk industries and petitioner jessica p frey ms frey received wages totaling dollar_figure from smithfield apartments corp smithfield apartments and bailey enterprises inc bailey enterprises during mr frey received wages of dollar_figure from blackhawk industries and ms frey received wages totaling dollar_figure from smithfield apartments and bailey enterprises during mr frey received wages totaling dollar_figure from the virginia department of transportation virginia transportation department employment services inc esi and ecpi college of technology ecpi college and unemployment_compensation of dollar_figure although mr frey received wages during the years at issue as well as unemployment_compensation during and ms frey received wages during and petitioners did not report such wages and unemployment_compensation in any federal_income_tax return return that they submitted to the internal_revenue_service irs on or about date respondent prepared a substitute for return for petitioners’ taxable_year on date respondent issued a notice_of_deficiency to petitioners with respect to their taxable_year in that notice respondent determined that for petitioners had a deficiency of dollar_figure an addition to federal_income_tax tax under sec_6651 of dollar_figure an addition_to_tax under sec_6651 and of dollar_figure and an addition_to_tax under sec_6654 of dollar_figure petitioners did not file a petition in the court with respect to the notice_of_deficiency relating to their taxable_year on date respondent assessed petitioners’ tax of dollar_figure as well as additions to tax under sec_6651 and and totaling dollar_figure and interest as provided by law of dollar_figure for their taxable_year we shall refer to those assessed amounts as well as any interest as provided by law accrued after date as petitioners’ unpaid liability for on date respondent issued to petitioners a notice of balance due with respect to petitioners’ unpaid liability for 1all section references are to the internal_revenue_code in effect at all relevant times on date respondent received from petitioners form_1040 u s individual_income_tax_return for their taxable_year form_1040 the form_1040 that petitioners submitted to the irs did not contain petitioners’ original signatures but contained copies of petitioners’ signatures dated date in their form_1040 petitioners reported total income of dollar_figure total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld petitioners attached to their form_1040 respective forms w-2 wage and tax statements forms w- issued by blackhawk industries smithfield apartments and bailey enterprises showing wages tips and other compensation totaling dollar_figure petitioners also attached to their form_1040 a document petitioners’ attachment to their form_1040 which stated in pertinent part i gerald l and jessica p frey am submitting this as part of my income_tax return even though i know that no section of the internal_revenue_code establishes an income_tax_liability as for example code sec_4401 sec_5005 and sec_5703 due with respect to wagering alcohol and tobacco taxes provides that income taxes have to be paid on the basis of a return - as for example code sec_4374 sec_4401 sec_5061 and sec_5703 do with respect to other taxes i am filing anyway because i know the government has prosecuted others for failing to file income_tax returns by erroneously invoking code sec_7201 and sec_7203 therefore this return is not being filed voluntarily but is being filed out of fear that if i did not file this return i could also be illegally prosecuted for failure_to_file an income return for the year in addition to the above i am filing even though the privacy_act notice as contained in a booklet clearly informs me that i am not required to file it does so in at least two places a b in one place it states that i need only file a return for any_tax i may be liable for since no code section makes me liable for income taxes this provision notifies me that i do not have to file an income_tax return in another place it directs me to code sec_6001 this section provides in relevant part that whenever in the judgment of the secretary it is necessary he may require any person by notice served on such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for the tax under this title since the secretary_of_the_treasury did not serve me with any such notice and since no legislative_regulation exists requiring anyone to file an income_tax return i am again informed by the privacy_act notice that i am not required to file an income_tax return with respect to the information i included in my return i wish to point out that the courts have ruled that a form with ‘zeros’ inserted in the space provided qualified as a return see u s v long 618_f2d_74 9th cir u s v kimball 896_f2d_1218 9th cir u s v moore 627_f2d_830 7th cir and a las vegas bankruptcy court held that zeroes entered on a form_1040 constitutes a return cross v u s ustc p big_number banker l rep p please note that my return also constitutes a claim_for_refund pursuant to code sec_6402 it should also be noted that i had zero income according to the supreme court’s definition of income see note since i had no earnings in that would have been taxable as income under the corporation excise_tax act of i can only swear to having zero income in obviously since i know the legal definition of income if i were to swear to having received any other amount of income i would be committing perjury under both u s c and u s c therefore not wishing to commit perjury under either statute i can only swear to have zero income for i am also putting the irs on notice that my tax_return and claim_for_refund can not be considered frivolous on any basis - pursuant to code sec_6702 for one thing there is no statute that requires me to make a self- assessment therefore how can i be charged with a penalty for not doing something - allegedly incorrectly - that no statute requires me do at all should the service disagree with the figures and amounts shown on my tax_return and claim_for_refund then i demand an office or field_audit to discuss these differences in addition if any determination is made that changes in my return are warranted i demand to be notified as to where and when i may inspect the text of any written_determination and any background file documents relating to such a determination as provided by sec_6110 note the word income is not defined in the internal_revenue_code u s v ballard 535_f2d_400 but as stated above it can only be a derivative of corporate activity the supreme court has held this numerous times reproduced literally respondent did not process and file petitioners’ form_1040 as a tax_return that was because respondent determined that that document was frivolous on or about date respondent prepared a substitute for return for petitioners’ taxable_year on a date not disclosed by the record respondent issued a notice_of_deficiency to petitioners with respect to their taxable_year petitioners did not file a petition in the court with respect to that notice on date respondent received from petitioners form 1040a u s individual_income_tax_return for their taxable_year form 1040a the form 1040a that petitioners submitted to the irs contained petitioners’ original signatures dated date and copies of petitioners’ signatures dated date in their form 1040a petitioners reported total income of dollar_figure total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld petitioners did not attach to their form 1040a any forms w-2 petitioners attached to their form 1040a a document petitioners’ attachment to their form 1040a which was identical to petitioners’ attachment to their form_1040 except that petitioners’ attachment to their form 1040a made references to their taxable_year while petitioners’ attachment to their form_1040 made references to their taxable_year respondent did not process and file petitioners’ form 1040a as a tax_return that was because respondent determined that that document was frivolous on date respondent assessed petitioners’ tax of dollar_figure as well as additions to tax under sec_6651 and and totaling dollar_figure and interest as provided by law of dollar_figure for their taxable_year we shall refer to those assessed amounts as well as any interest as provided by law accrued after date as petitioners’ unpaid liability for on date respondent issued to petitioners a notice of balance due with respect to petitioners’ unpaid liability for on or about date respondent received from petitioners form_1040 for their taxable_year form_1040 in their form_1040 petitioners reported total income of dollar_figure and total_tax of dollar_figure petitioners attached to their form_1040 respective forms w-2 issued by the virginia transportation department esi and ecpi college showing wages tips and other compensation paid to mr frey totaling dollar_figure and form 1099-g statement for recipients of certain government payments showing unemployment_compensation paid to him of dollar_figure respondent processed and filed petitioners’ form_1040 as a tax_return on date respondent issued a notice_of_deficiency to petitioners with respect to their taxable_year in that notice respondent determined that for petitioners had a deficiency of dollar_figure petitioners did not file a petition in the court with respect to the notice_of_deficiency relating to their taxable_year instead on date in response to that notice petitioners sent a letter to gwen a krauss director irs service_center that letter stated in pertinent part your deficiency_notice dated according to your deficiency_notice of above date attachment there is an alleged deficiency with respect to my income_tax of dollar_figure and if i wanted to contest this deficiency before making payment i must file a petition with the united_states tax_court before i file pay or do anything with respect to your notice i must first establish whether or not it was sent pursuant to law whether or not it has the force and effect of law and whether you had any authority to send me the notice in the first place let me further point out that ir code sec_6001 and sec_6011 as identified in the privacy_act notify me that i need only comply with regulations nothing in the privacy_act notice or in the above statutes informs me that i have to comply with or pay attention to letters and or alleged determinations sent to me by various and sundry employees of the irs please note that sec_6212 states that if the secretary determines that there is a deficiency in respect of any_tax he is authorized to send notice of such deficiency etc etc etc however the notice i received was not sent by the secretary but by gwen a krauss who is identified as being the director of the irs service_center in chamblee georgia and i have no way of knowing whether she has been delegated by the secretary to send out such notices on the secretary’s behalf so before i do anything at all with respect to your notice i would have to see a delegation_order from the secretary_of_the_treasury delegating to gwen a krauss the authority to send out deficiency notices in addition i would also like you to send me or identify for me the legislative regulations that you claim implement code sec_6212 and sec_6213 i have also attached an excerpt from the irs procedures manual mt and page p-6-40 which points out that the irs is required to make available to all taxpayers comprehensive accurate and timely information on the requirements of tax law and regulations so pursuant to this provision from your procedures manual i am asking that you identify make available for me the legislative regulations that you claim implement both code sec_6212 and sec_6213 since i have not been able to locate them without your furnishing me with these documents and information i will be unable to ascertain pursuant to the federal crop decision whether the individual who sent me the deficiency_notice was authorized to do so and whether i am legally required to take any notice of it i am obviously unwilling to take the risk referred to by the supreme court in the above cited case reproduced literally on date respondent assessed petitioners’ tax of dollar_figure as well as interest as provided by law of dollar_figure for their taxable_year we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioners’ unpaid liability for on date respondent issued to petitioners a notice of balance due with respect to petitioners’ unpaid liability for on date respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to their taxable_year and a separate notice_of_intent_to_levy with respect to their taxable years and on or about date in response to the notice_of_intent_to_levy with respect to their taxable_year petitioners filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office on the same date in response to the notice_of_intent_to_levy with respect to their taxable years and petitioners filed form and requested a hearing with the appeals_office petitioners attached inter alia a document to their form with respect to their taxable_year petitioners’ attachment to their form and a document to their form with respect to their taxable years and petitioners’ attachment to their and form petitioners’ attachment to their form and petitioners’ attachment to their and form were identical and set forth inter alia the same types of statements contentions arguments requests and questions that petitioners set forth in petitioners’ attachment to their form_1040 and petitioners’ attachment to their form 1040a in addition petitioners’ attachment to their form and petitioners’ attachment to their and form stated in pertinent part at my cdp hearing i demand that the appeals officer have at the hearing the delegation_order from the secretary_of_the_treasury delegating to the operations manager automated collection system the authority to notify me to my right for a cdp hearing b c i am requesting that you have at the cdp hearing a delegation_order emitting directly from the secretary authorizing the irs employee who signed for him them the authority to impose and file such notices of liens against us in lieu of having such a delegation_order i am requesting that you have the job description of irs employee s and the individual who signed the notice at issue for him to see if any such authority is included in their job description the document also says that we have made a demand for payment of this liability emphasis added a please note as explained in paragraph herein we claim we never received such a demand for payment if you claim otherwise than i demand that you have at the cdp hearing the form number of the document that you claim was sent to us as constituting the demand referred to in paragraph above since the code section establishing the liability referred to above is also not identified i am requesting that you specifically identify the code section establishing verification from the secretary i also expect you to have at the cdp hearing verification from the secretary that the requirements of any applicable law or administrative procedure have been met that is the specific statement from the secretary or_his_delegate that the law requires you to have please be advised that sec_6330 requires that this verification be presented to us please don’t tell us at the cdp hearing that in lieu of having that specific document from the secretary as required_by_law to be presented to us that you have some unsigned irs transcript i will not accept any claim of yours that the courts have held that an unsigned computer printout satisfies the legal requirements of code sec_6320 sec_6330 in lieu of presenting us with verification from the secretary that the requirements of any applicable law or administrative procedure have been met stated in the law also pursuant to code sec_6201 before i can owe any income taxes there has to be an assessment based on a return or list i filed a return showing no taxes due therefore i don’t see how the irs could have made a lawful assessment from a return showing no income taxes due and owing unless the irs prepared another showing a different amount due therefore at my cdp hearing i am demanding that the following items be produced and made available to us a proof of assessment please have a form_4340 at my cdp hearing certifying that such an assessment has been made we claim there is no underlying a statutory liability in connection with the income taxes at issue in addition we are challenging the existence of the underlying tax_liability as the law sec_6330 and regulation 1t- e specifically permit us to do if the appeals officer believes otherwise he need only identify for us the code section that establishes such a liability the ir code that we will bring to the cdp hearing lists some taxes under the caption liability for tax however i cannot find an entry for income taxes b c the issue of the existence of the underlying tax_liability is certainly relevant as to whether or not we owe the income taxes at issue since the legal existence of an income_tax_liability is such an easy thing to establish why wouldn’t the appeals officer simply identify such a code section if it exists the only possible reason for him not doing so is if that no such code section does exist one nonsensical excuse the appeals officer might offer is to claim that he is not going to get into this issue because we allegedly got a notice_of_deficiency and so we had an opportunity to dispute such a tax_liability as mentioned in sec_6330 however we never had such an opportunity attached as exhibit d is a copy of the deficiency_notice we received it was prepared and sent out by gwen krauss who is identified as director of the customer service_center chamblee georgia however code sec_6212 provides that it is the secretary who determines that there is a deficiency and that he is authorized to send such notice therefore after receiving those deficiency notices from gwen krauss we wrote her asking her to supply us with her delegation of authority from the secretary to send out such notices pursuant to code sec_7701 sec_7701 and she never answered our letter we have since received proof that gwen krauss has no such delegation of authority therefore the deficiency notices we received from her were invalid - and we are barred from petitioning tax_court from invalid deficiency notices beside we are not challenging the amount of the alleged deficiency we are challenging its existence as a matter of law however since tax_court is not a court of law see freytag v c i r 11_sct_2631 the tax_court would have no jurisdiction to consider the legal question of whether or not the internal_revenue_code establishes an income_tax_liability as a matter of law we claim there is no statute requiring us to pay the income taxes at issue another relevant issue is whether or not there is a statute requiring us ‘to pay’ the income taxes at issue code sec_6321 provides that only when one fails to pay any_tax can there be a lien in favor of the united_states therefore before there can be a lien in favor of the united_states there must be a statutory requirement to pay the income taxes at issue the index of the code we will bring to our cdp hearing contains a section entitled payment of tax attached as exhibit h it contains over entries however there is no entry we can find for income taxes it is therefore our belief that there is no law requiring us to pay income taxes and this certainly is a relevant issue that is appropriately raised at a cdp hearing - since if the appeals officer can not identify any statute that requires us to pay income taxes how can he approve an irs lien on our property in connection with a tax the payment for which he can not find shown in any law we maintain that there is no law that authorizes the irs to claim that we owe more in income taxes than the zeros we reported on our income_tax returns for those years and sec_6201 further provides that with respect to taxes payable by stamp the secretary is authorized to estimate the amount of tax which has been omitted to be paid_by stamp however we cannot find any provision in code sec_6201 or any other code section that authorizes the secretary let alone the irs to similarly estimate the amount of tax which we allegedly omitted from our and tax returns therefore it is our contention that no law authorizes the secretary let alone any irs agent to determine that we owe more in income taxes than the zeros we reported on our and income_tax returns this is also to remind you that i will be tape recording the cdp hearing and i will have a court reporter present i will also have a witness present reproduced literally fn refs omitted on date the settlement officer sent a letter to petitioners with respect to their taxable years and that letter stated in pertinent part your collection_due_process appeal request has been assigned to me for consideration i will contact you as soon as i am able to review your file and determine if we can resolve your case by correspondence or phone in lieu of a personal conference if a personal conference is needed i will schedule a meeting with you or your representative in order for your appeal to be considered you must be in sic current in filing tax returns if you have not done so please file the delinquent_return s immediately on date the settlement officer sent a letter to petitioners with respect to their taxable years and that letter stated in pertinent part hearing in person or by telephone in person should you prefer to discuss the case in person i have scheduled a conference for date pincite am telephone hearing if you prefer a telephone hearing please call me at confirm within days please call me within days of the date of this letter to confirm whether you will appear if the date is not convenient i will be happy to reschedule the hearing please see the tax transcripts and important information enclosed concerning your hearing on date the settlement officer sent a letter to petitioners with respect to their taxable years and that letter stated in pertinent part this letter is to confirm that your hearing date is changed to november pincite am per your request our records also indicate that you have not filed your and income_tax returns if you have filed them please provide your copy of the returns on date petitioners sent the settlement officer a letter that letter stated in pertinent part we have requested a collection_due_process_hearing as provided for in code sec_6320 sec_6330 which is scheduled for date we are writing to make clear our position as relates to the harassment threats of seizures and liens by the irs based on these omissions we are contacting the taxpayer_advocate for resolution of these options further we are requesting an impartial officer for the up coming due process hearing this request in based on the partiality of the current officer in indicating that we must be current in filing tax returns for our appeal to be considered this is blatantly false we intend to record the hearing and have a witness in attendance it is clear that before any appeals officer can recommend the seizure of any property pursuant to code sec_6331 certain elements have to be present for one thing pursuant to that statute that person has to be statutorily liable to pay the taxes at issue and only after he neglects or refuses to pay the same within days after notice_and_demand can his property be subject_to seizure therefore apart from the appeals officer having to identify the statute that makes me liable to pay the taxes at issue he needs to have a copy of the statutory notice_and_demand which i neglected and refused to pay in addition we can’t be liable to pay an income_tax if the tax in question has never been assessed against me as required by code sec_6201 and sec_6203 so we will need to see a copy of the record of our assessments and since as provided by code sec_6201 and irs transaction code all assessments have to be based on filed returns i will have to see a copy of the return from which any claimed assessment is based in lieu of producing these specific documents verification from the secretary_of_the_treasury that the requirements of any applicable law or administrative procedure have been met will be acceptable but the appeals officer better have either the specific documents as identified above or verification from the secretary if the appeals officer cannot produce neither document than no due process hearing should be scheduled until he has those documents in hand if the appeals officer recommends enforcement of collection action including levy without having produced these specific documents then it will be obvious that the appeals officer is simply attempting to thwart and circumvent the code sec_6330 in order to enable the irs to continue its practice of making the illegal seizures uncovered by the senate_finance_committee which the due process hearing was designed to eliminate summarizing we requested a due process hearing as outlined in form we are challenging the appropriateness of the collection action as specified in c a ii since the irs denied all of our requests for the initial examinations and interviews as provided for in publication sec_1 in addition no lien for taxes pursuant to code sec_6321 and sec_6322 is possible because no valid underlying assessment was ever made in addition we never received the statutory notice_and_demand for payment of the taxes at issue as required by code sec_6203 sec_6321 and sec_6331 if the appeals officer is going to claim that a particular document sent to me by the irs was a notice_and_demand for payment then i am requesting that he also provide me with a t d or treas reg which identifies that specific document as being the official statutory notice_and_demand for payment in addition we are challenging the existence of the underlying tax_liability as we are authorized to do in code sec_6330 in addition we did not receive a valid notice_of_deficiency in connection with any of the years at issue we are also requesting that the appeals officer have at the due process hearing a copy of the summary record of assessment form c together with the pertinent parts of the assessment which set forth the name of the taxpayer the date of the assessment the character of the liability assessed the taxable_period and the amount assessed as provided for in sec_301_6203-1 also you are reminded that the sec_6330 requires you to have verification from the secretary or someone with delegated authority from him that the requirements of any applicable law or administrative procedures have been met so unless you have at the very least that document you should not even schedule a due process hearing reproduced literally fn ref omitted on date petitioners sent a letter to internal_revenue_service appeals_office supervisor in that letter petitioners stated in pertinent part this is to indicate irregularities in our requested due process hearing according to title_26 sec_6320 and sec_6330 only a single year is at issue for each hearing appeal yet we are confronted with a partial prejudiced appeals officer for the following reasons multiple years of sic combined into a single session we are only allotted one hearing appeal per year in question the hearing appeals officer is making demands outside of sec_6320 and sec_6330 regarding filings must be current which is blatantly incorrect and harassing on date respondent’s settlement officer held an appeals_office hearing with petitioners regarding the respective notices of intent to levy with respect to their taxable_year and their taxable years and james cain accompanied petitioners to the appeals_office hearing the settlement officer did not allow petitioners to make an audio recording of the appeals_office hearing on date the settlement officer sent a letter to petitioners settlement officer’s date letter with respect to their taxable years and that letter stated in pertinent part this letter is pertaining to your letter dated and the hearing on i will attempt here to address the points raised in your appeals request and also discuss those matters that can be considered under this process sec_601_106 of the regulations and internal_revenue_manual section provide that the appeals_division of the internal_revenue_service cannot consider arguments based on moral religious political constitutional conscientious or similar grounds formal appeal procedures do not extend to these types of arguments on the issue of impartiality the statute defines impartiality as prior involvement with respect to the same unpaid tax you have not alledged sic and i the settlement officer have had no such prior involvement with your unpaid tax_liability with regards to your request of the delegation authority of an irs official please see the attachment listing court cases showing the courts presume that the irs official s have properly discharged their official duties if there is no clear evidence to the contrary the burden_of_proof is upon you to prove that i am not an impartial officer your and taxes have not been discharged by the bankruptcy court you can contact your bankruptcy attorney for more information your request for appeal on form is a collection_due_process cdp appeals the three key points that appeals can consider in a cdp hearing involve items such as those listed below applicable administrative procedures relevant issues such as innocent spouse collection alternatives and underlying liability efficient collection measures versus intrusiveness based upon a review of your case file i find no error in the part of the service in sending you the proper notices of an outstanding liability the records indicated that notices were issued for all of the years reflecting a balance due and asking you either pay in full or call the irs to discuss payment arrangements to date no agreement has been instituted the underlying liability appears to be correct the assessments were based on your income and withholdings you have not pointed to any errors and you have been unwilling to discuss collection alternatives which include full payment monthly payment offer_in_compromise etc please respond within weeks of the date of this letter if you have valid issues or want to propose a payment resolution if i do not receive a timely response i will proceed with the issuance of a decision letter that will sustain the levy action on date the irs team manager for area general appeals wrote a letter to petitioners that letter stated in pertinent part this is in response to your letter dated date that was addressed to this office i apologize for not responding earlier but i have been away from the office in your letter you are concerned about the fact that the settlement officer who met with you considered more than one year return at the meeting and that she asked about subsequent filings of federal tax returns you also ask that this matter be reassigned there is nothing wrong with the settlement officer’s handling of either of these items i therefore will not reassign this matter to another appeals or settlement officer there is nothing wrong with the settlement officer considering all of the tax periods before appeals at one hearing in addition taxpayers must be current in the filing of their federal tax returns before we can offer collection alternatives to help them thus the settlement officer was merely asking about subsequent filings to see if she could offer collection alternatives to you for the amounts owed in the periods under our jurisdiction both actions are appropriate in addition i would urge you to step back and look at the course of action you are taking the returns you have filed showing nothing but zeros and the arguments you have made have no merit whatsoever the arguments you are making are frivolous and make no sense in fact if you pursue these arguments in the courts the court will in all probability and should assert it’s own penalty for filing a frivolous lawsuit the court cases clearly support the service’s position on the issues you raise and indicate that the courts are tired of these types of illogical issues i strongly urge you to move away from the destructive path you are following file proper tax returns as required_by_law and make arrangements to pay the taxes you owe for the schools you attend the roads you ride on the military that defends you the courts that protect your legitimate rights and the freedoms you enjoy please look at the arguments you are making and ask yourself if they make any sense read the court cases cited by the settlement officer in the attachment copy attached to her letter to you dated date and evaluate the merits of the arguments you are making if you do not take steps to correct the situation it will become more and more burdensome with larger unpaid liabilities increased by interest and penalties i cannot recommend that you seek the advice of an expert however if you go to any reputable attorney or certified_public_accountant in your area i am confident that they will tell you that your arguments are not correct and they will recommend that you quickly take corrective action neither the irs nor the courts nor the congress nor any reputable professional will support the arguments you are making my comments are not intended to offend you in any way they are made out of my concern for individuals and intended to provide you with assistance i hope this addresses the concerns contained in your letter dated date finally i have enclosed a copy of a relatively new court case steven r smith united_states district_court of nevada tnt in which the taxpayer makes arguments similar to those you have made about delegation orders etc as you can see the court decides the case in favor of the government on date in response to the settlement officer’s date letter to petitioners petitioners sent a letter to the settlement officer petitioners’ date letter petitioners’ date letter stated in pertinent part in response to your letter of date and based upon your invitation to do so we raise these valid issues in regard to your statements and exhibits we did not raise any arguments based on moral religious political constitutional conscientious or similar grounds so we will not help you to pretend that we did on the issue of impartiality your letter of november 26th proves that you are not impartial to the proposed collection action a we did not raise any arguments whatsoever we asked for the documents that the laws describe which must be present before a determination can be made by you to proceed with collection by distraint we cite as a valid issue the statute ir code c entitled basis for the determination the determination by an appeals officer under this subsection shall take into consideration-a the verification presented under paragraph b the issues raised under paragraph which is any relevant issue relating to the unpaid tax or proposed levy b you state based upon a review of your case file i find no error in the part of the service in sending you the proper notices of an outstanding liability yet you do not name by what statute we are made liable and you do not present for us the documents which support the assessments with the authority of the service employees that were involved in making such assessments you state that notices of balance due were issued well ir code sec_6331 cannot apply to us until we have neglected or refused to pay days following the notice_and_demand for payment seven statutes and various irs publications refer to the requirement for the notice_and_demand for payment we find no authority referring to a notice of balance due we did not receive a statutory notice_and_demand for payment c you state in your letter the underlying liability appears to be correct the assessments were based on your income and withholdings the underlying liability is based upon what statute where did you find a liability for the income_tax in the internal_revenue_code we are contesting not only the existence and the amount of the underlying liability for the taxes and penalties at issue but also the authority of the revenue officers who changed our returns and who sent out the final notice giving rise to our opportunity to a collection_due_process_hearing - our right to a fair and impartial hearing conducted by an impartial appeals officer who has fulfilled the requirement of the investigation as provided for in ir code sec_6330 if you did indeed conduct that impartial investigation you should be able to provide us with the documents you inspected to verify the validity and accuracy of the assessments we have requested the documentation that the law provides that we may see d further the exhibits attached to your letter are totally irrelevant to our case they too point to your bias toward the government first of all the definition of gross_income does not make one liable for the tax the issue of the sixteenth_amendment of the constitution is not a relevant issue to be raised when all we are asking for is proof that the verification from the secretary requirement has been fulfilled that the notice_and_demand for payment requirement as been met that the assessments are valid and accurately determined and recorded pursuant to some statute by authorized internal_revenue_service personnel and that you have personally acquired verification from somebody other than yourself that all of the administrative procedures and applicable laws have been met verification means a formal written_statement we are in the dark as to what happened on our case as all of the notices came without reference to any delegation orders or other legal basis for their issuance many of them were not even signed why wouldn’t you want us to see the authority for these notices if indeed they are statutory as you claim them to be finally you stated in your letter that we have not pointed to any errors and that we have been unwilling to discuss collection alternatives and then you threatened to proceed with an issuance of a letter that will sustain the levy action we cannot fathom what premise you found to base those statements on it is absurd you have not provided one document required of you by the law and until you do you have nothing more than a wish for our property here are the errors you have ignored thus far that we have clearly outlined in previous correspondences and at our collection_due_process_hearing a b c d the final notice we received was not sent out by the secretary or_his_delegate we did not receive the statutory notice_and_demand for the unpaid tax from the secretary or_his_delegate the assessments were not made by authorized irs personnel we know this because no where in the code is there any mention of irs agents having the authority to make a return for income taxes and no where in the internal_revenue_manual does it speak of the authority of irs agents to make forms or to do anything with respect to returns of income_tax another very relevant issue we have raised and that goes to prove the fact that you have not been impartial to the proceedings thus far is that we have asked for you to cite the statute in the internal_revenue_code that provides for the payment of the income_tax now whether or not there is a law that requires the payment of the income_tax cannot be deemed frivolous or merit less reproduced literally on date john w raymond mr raymond an attorney sent a letter mr raymond’s date letter to the settlement officer with respect to petitioners’ chapter bankruptcy case that letter stated in pertinent part reference the attached letter dated date which you sent to gerald and jessica frey be advised that gerald and jessica frey filed a chapter bankruptcy case no 02-51961-dha in the united_states bankruptcy court eastern district of virginia newport news division on date internal_revenue_service was a listed creditor and was sent notice of the bankruptcy filing by the bankruptcy court debtors received their bankruptcy discharge on october sic copy of order attached their liability for tax debts for calendar_year and were discharged in the bankruptcy the bankruptcy discharge referred to in mr raymond’s date letter is an order dated date u s bankruptcy court’s date order of the united_states bankruptcy court eastern district of virginia u s bankruptcy court that order stated as follows it appearing that the debtor s is are entitled to a discharge it is ordered the debtor s is are granted a discharge under section of title united_states_code the u s bankruptcy court’s date order further stated see back side of this order for important information the back side of that order stated in pertinent part debts that are not discharged some of the common types of debts which are not discharged in a chapter bankruptcy case are a debts for most taxes on date mr raymond sent a letter to an irs bankruptcy specialist mr raymond’s date letter that letter stated in pertinent part you and i discussed the above matter on date you informed me that the and taxes had not been discharged in the freys’ bankruptcy as a substitute return had been filed by the irs for the freys and the freys did not file the returns until date the freys state that they filed the returns prior to date the freys inform me that they received the notice number cp on date the notice had been mailed to a prior address so the freys did not get it for ten days mr frey called mrs lee as noted on page two of exhibit a of the irs and was informed by mrs lee that the irs had no returns for and mrs lee advised the freys to mail the returns to irs attn asfr philadelphia pa the freys had previously filed the returns but complied with mrs lee’s directions the returns were still packed with their household goods because of the freys’ move the freys found the returns copies attached dated them and mailed the returns to the asfr address given by mrs lee the freys received nothing further from the irs until when the freys were advised that the irs had not received the return the freys dated the returns and mailed them to the irs it appears to me that the taxes should have been discharged in the bankruptcy based on the filing_date on date the irs bankruptcy specialist to whom mr raymond had sent mr raymond’s date letter sent a letter to mr raymond that letter stated in pertinent part this is in regards to correspondence we received on date in your correspondence you provided copies of tax returns for years and i have reviewed the information you have provided and have made these determinations base d on the information tax_year will be processed as the original filed return and if excepted sic as filed there will not be any balance due the tax_return that you provided shows and sic overpayment of dollar_figure the refund expiration date for is date therefore the above-mentioned debtor’s will not receive the overpayment the information provided for tax_year i could find no evidence that the return was filed or received prior to the date that internal_revenue_service made the assessment of date tax_year still remains to be nondischargeable as we had determined at discharge on date the appeals_office issued to petitioners a notice_of_determination with respect to their taxable years and that notice_of_determination stated in pertinent part summary of determination the determination of the appeals_office is to sustain the decision to issue the final notice_of_intent_to_levy seizure the assessment is valid and the actions were appropriate you did not respond to this office’s request for information and made no proposals to resolve the delinquent liability the case is being returned to the compliance office for appropriate collection actions an attachment to the notice_of_determination stated in pertinent part summary of the issues and brief back ground you filed a timely request for a hearing with appeals under the provisions of irc concerning the appropriateness of propsong a levy action to secure payment for the above listed tax_liabilities with respect to petitioners’ taxable years and you claimed your gross_income was not taxable and your tax assessments were illegal and not valid a hearing was held with you on the hearing was terminated when you claimed the settlement officer had no authority to conduct the hearing the issues you raised were later responded by correspondence from the settlement officer and the appeals team manager verification of applicable law and administrative procedures with the best information available the requirements of various applicable law or administrative procedures have been met internal_revenue_code irc sec_6331 requires that the internal_revenue_service irs notify a taxpayer at least days before a notice_of_levy can be issued the tax transcript shows that this notice was mailed to you you were given the opportunity to raise any relevant issue related to the unpaid tax of the proposed levy at the hearing this settlement officer has had no prior involvement with respect to this tax_liability relevant issues presented by the taxpayer records show you filed the and tax returns claiming zero income even though you attached forms w-2 with the returns showing your gross_income the tax assessments were made based on these incomes the final notice pertaining to the unpaid balance of these tax periods was sent to you on you were also advised by the settlement officer that the and tax_liabilities were not discharged by the bankruptcy court you made frivolous claims such as the irs agents had no authority to make income_tax assessments the gross_income were not taxable and the assessments were illegal you were provided with the tax transcripts demonstrating the fact of assessment the transcripts show the same essential information found on a form_4340 certificate of assessments and payments under sec_6330 neither the existence nor the amount of the underlying tax_liability can be contested at an appeals_office hearing unless the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute such tax_liability records indicated the notices of deficiency were mailed to you you received a notice_of_deficiency but yet failed to file a petition for redetermination with the court therefore your issue of the underlying tax_liability cannot be considered by the appeals_office under the cdp appeal balancing efficient tax collection with concern regarding intrusiveness appeals has verified or received verification that applicable laws and administrative procedures have been met has considered the issues raised and has balanced the proposed collection with legitimate concern that such action be no more intrusive than necessary by sec_6330 collection alternatives include full payment installment_agreement offer_in_compromise and currently uncollectible due to financial hardship at the hearing and subsequent correspondence you did not raise a spousal defense or challenge the compliance’s proposed levy action by offering a less instrusive collection alternative as of this date you have not provided the information for us to determine your ability to pay and submitted no resolution to your tax_liability the appeals_office believes that the compliance office’s decision to issue the final notice was appropriate and sustains the action in full the case is being returned to compliance for appropriate collection actions reproduced literally on date petitioners filed with the court a petition for review of the notice_of_determination with respect to their taxable years and and attached to the petition certain exhibits the petition and most of those exhibits contained the same types of statements contentions arguments and questions that petitioners set forth in petitioners’ attachment to their form_1040 petitioners’ attachment to their form 1040a petitioners’ attachment to their form petitioners’ attachment to their and form and the various letters described above that petitioners sent to the irs with respect to their taxable years and on date the court issued an order court’s date order in which inter alia the court indicated that it had reviewed the petition and the exhibits attached thereto and found the petition and certain of those exhibits to contain statements contentions arguments and questions that the court found to be frivolous and or groundless in that order the court reminded petitioners about sec_6673 opinion a taxpayer may raise challenges to the existence or the amount of a taxpayer’s underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly placed at issue the court will review the matter on a de novo basis 114_tc_604 114_tc_176 the record establishes that respondent issued to petitioners respective notices of deficiency relating to their taxable years and and that they did not file a petition with the court with respect to any of such notices on the instant 2with respect to petitioners’ taxable_year the transcripts of account that a representative of respondent prepared relating to that year reflected that respondent issued a notice_of_deficiency to petitioners with respect to their taxable_year with respect to petitioners’ taxable_year the transcripts of account that a representative of respondent prepared relating to that year did not reflect that respondent issued a notice_of_deficiency to petitioners with respect to their taxable_year however the revenue_agent who testified on behalf of respondent at the trial in this case indicated that transcripts of account do not necessarily reflect such information indeed although the record in the instant case contains a copy of the notice_of_deficiency that respondent issued with respect to petitioners’ taxable_year the transcripts of account that a representative of respondent prepared relating to that year did not reflect that respondent issued such a notice to petitioners the notice_of_determination with respect to petitioners’ taxable years and as well as the settlement officer’s history sheet or case activity records relating to those years reflected that respondent issued respective notices of deficiency with respect to those years in this connection it is noteworthy that in petitioners’ attachment to petitioners’ form and petitioners’ attachment to petitioners’ and form as well as in various letters described above that petitioners sent to the irs with respect to their taxable years and petitioners did not complain that they did not receive notices of deficiency with respect to and instead they argued in those documents that they did not receive valid notices of deficiency for any of those years because the notices of deficiency that they received were not signed by the commissioner of internal revenue commissioner or a properly authorized delegate of the commissioner finally we note that we did not find credible mr frey’s testimony that he did not receive notices of deficiency with respect to and such testimony is inconsistent with other testimony of mr frey that he may have received such notices and is contrary to other evidence in the record record we find that petitioners may not challenge the existence or the amount of petitioners’ unpaid liability for petitioners’ unpaid liability for and petitioners’ unpaid liability for see sec_6330 sego v commissioner supra goza v commissioner supra where as is the case here the validity of the underlying tax_liability for each of the years and is not properly placed at issue the court will review the determination of the commissioner for abuse_of_discretion sego v commissioner supra goza v commissioner supra we turn to the issues that petitioners raised in petitioners’ attachment to their form in petitioners’ attachment to their and form in the letters that petitioners sent to the irs with respect to their taxable years and at their appeals_office hearing and in the petition and the exhibits attached to the petition which we shall review for abuse_of_discretion we find petitioners’ attachment to their form petitioners’ attachment to their and form the various letters that petitioners sent to the irs with respect to their taxable years and and the matters that petitioners raised at their appeals_office hearing to be frivolous and or groundless 3we also find petitioners’ attachment to their form_1040 and petitioners’ attachment to their form 1040a to be continued in the court’s date order we found that petitioners’ petition and certain exhibits attached thereto contained statements contentions arguments and questions that were frivolous and or groundless we conclude that the following allegations in petitioners’ petition raise valid issues that we shall address petitioners’ allegation that the appeals_office improperly refused to allow them to make an audio recording of their appeals_office hearing as required by sec_7521 and petitioners’ allegation that petitioners’ unpaid liability for and petitioners’ unpaid liability for were discharged in petitioners’ bankruptcy proceeding we consider first petitioners’ position that the refusal by the appeals_office to permit them to make an audio recording of the appeals_office hearing held on date was improper under sec_7521 throughout the period commencing with petitioners’ sending to the irs their form_1040 reporting total income of dollar_figure and total_tax of dollar_figure and ending with their filing briefs with the court petitioners have made statements contentions arguments and requests and raised questions that the court finds to be frivolous and or groundless consequently even though we held in 121_tc_8 that sec_7521 requires the appeal sec_3 continued frivolous and or groundless office to allow a taxpayer to make an audio recording of an appeals_office hearing held pursuant to sec_6330 we conclude that it is not necessary and will not be productive to remand this case to the appeals_office for another hearing under sec_6330 in order to allow petitioners to make such an audio recording see 117_tc_183 and it is not necessary or appropriate to reject respondent’s determination to proceed with the collection action as determined in the notice_of_determination with respect to petitioners’ taxable years and see id we next consider petitioners’ position that the u s bankruptcy court discharged petitioners’ unpaid liability for and petitioners’ unpaid liability for an individual debtor is not to be discharged in a bankruptcy proceeding from certain specified categories of debt u s c sec a the first such category is described in pertinent part in u s c sec a as follows exceptions to discharge a a discharge under section a b or b of this title title does not discharge an individual debtor from any debt-- for a tax -- 4see kemper v commissioner tcmemo_2003_195 5petitioners did not argue at their appeals_office hearing that the u s bankruptcy court discharged petitioners’ unpaid liability for b with respect to which a return if required-- i was not filed in the instant case respondent did not process and file as tax returns the form_1040 and the form 1040a which respondent received from petitioners and in which petitioners reported total income of dollar_figure and total_tax of dollar_figure that was because respondent determined that those documents were frivolous an individual debtor is not discharged in a bankruptcy proceeding from a debt for tax with respect to which a return is not filed u s c sec a b i on the record before us we find that pursuant to u s c sec a b i the u s bankruptcy court did not discharge petitioners from their unpaid liability for and petitioners’ unpaid liability for based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioners’ taxable years and although respondent does not ask the court to impose a 6we have recently observed the majority of courts including this court have held that generally a return that contains only zeros is not a valid_return 120_tc_163 penalty on petitioners under sec_6673 the court will sua sponte determine whether to impose such a penalty sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primarily for delay sec_6673 or that the taxpayers’ position in such a proceeding is frivolous or groundless sec_6673 in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposition of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions the court’s date order reminded petitioners about sec_6673 before the trial in this case began the court again reminded petitioners about sec_6673 and indicated that if petitioners advanced frivolous and or groundless arguments at trial the court would impose a penalty on them under that section during the trial upon questioning by the court mr frey indicated that petitioners continue to adhere to the statements contentions arguments requests and questions set forth in petitioners’ attachment to petitioners’ form_1040 and petitioners attachment to petitioners’ form 1040a on the record before us we find that petitioners have advanced we believe primarily for delay frivolous and or groundless statements contentions arguments requests and questions with respect to their taxable years and thereby causing the court to waste its limited resources in addressing such matters as a result of petitioners’ position and actions in the instant case with respect to those taxable years we shall impose a penalty on them pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioners’ statements contentions arguments requests and questions that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing decision will be entered for respondent
